      Case 19-18395                Doc 10           Filed 07/03/19 Entered 07/03/19 23:30:50                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Scott Poulos                                                      Social Security number or ITIN        xxx−xx−1998
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 6/28/19
Case number:          19−18395


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Scott Poulos

2.      All other names used in the
        last 8 years

3.     Address                               1243 Diane Ln
                                             Elk Grove Village, IL 60007

4.     Debtor's attorney                     Michael Fabinski                                       Contact phone (630) 726−4609
                                             MSF Law                                                Email: fabinski@msflaw.org
       Name and address                      18W140 Butterfield Road, Suite 1500
                                             Oakbrook Terrace, IL 60181

5.     Bankruptcy trustee                    N. Neville Reid                                        Contact phone 312−224−1245
                                             Fox, Swibel, Levin & Carroll, LLP                      Email: nreid@foxswibel.com
       Name and address                      200 W. Madison Street
                                             Suite 3000
                                             Chicago, IL 60606
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-18395                    Doc 10      Filed 07/03/19 Entered 07/03/19 23:30:50                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Scott Poulos                                                                                                        Case number 19−18395


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 7/1/19

7. Meeting of creditors                          July 30, 2019 at 12:00 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 9/30/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-18395           Doc 10       Filed 07/03/19 Entered 07/03/19 23:30:50                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-18395-JBS
Scott Poulos                                                                                               Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: carmstead                    Page 1 of 2                          Date Rcvd: Jul 01, 2019
                                      Form ID: 309A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2019.
db             +Scott Poulos,    1243 Diane Ln,    Elk Grove Village, IL 60007-3056
27969710       +Ars Account Resolution,     1643 Harrison Pkwy Ste 1,   Sunrise, FL 33323-2857
27969711       +Assc Bnk Wi,    200 N Adams St,    Green Bay, WI 54301-5142
27969712       +Atg Credit,    1700 W Cortland St Ste 2,    Chicago, IL 60622-1131
27969713       +Bankruptcy Notices,    One Lincoln Center,    18W140 Butterfield Road, Suite 1500,
                 Oakbrook Terrace, IL 60181-4854
27969717       +Chase Mtg,    Po Box 24696,    Columbus, OH 43224-0696
27969722       +First Tennessee Bank,    Po Box 15003,    Knoxville, TN 37901-5003
27969723       +Il Dept Of Healthcare,    509 South 6th Street,    Springfield, IL 62701-1809
27969732       +US Trustee’s Office, VIA ECF,     219 S. Dearborn Street,   Suite 800,   Chicago, IL 60604-1702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fabinski@msflaw.org Jul 02 2019 02:57:41       Michael Fabinski,     MSF Law,
                 18W140 Butterfield Road, Suite 1500,    Oakbrook Terrace, IL 60181
tr             +EDI: QNNREID.COM Jul 02 2019 06:18:00      N. Neville Reid,    Fox, Swibel, Levin & Carroll, LLP,
                 200 W. Madison Street,   Suite 3000,    Chicago, IL 60606-3417
27969715        EDI: CAPITALONE.COM Jul 02 2019 06:18:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
27969714       +EDI: CAPITALONE.COM Jul 02 2019 06:18:00      Cap1/mnrds,    26525 N Riverwoods Blvd,
                 Mettawa, IL 60045-3440
27969716       +EDI: CHASE.COM Jul 02 2019 06:18:00      Chase Card,    Po Box 15298,    Wilmington, DE 19850-5298
27969718       +EDI: CITICORP.COM Jul 02 2019 06:18:00      Citi,    Po Box 6241,    Sioux Falls, SD 57117-6241
27969719       +EDI: RCSFNBMARIN.COM Jul 02 2019 06:18:00      Credit One Bank Na,     Po Box 98875,
                 Las Vegas, NV 89193-8875
27969733        EDI: RCSDELL.COM Jul 02 2019 06:18:00      Webbank/dfs,    1 Dell Way,    Round Rock, TX 78682
27969724        E-mail/Text: rev.bankruptcy@illinois.gov Jul 02 2019 02:59:30
                 Illinois Department of Revenue,    Bankruptcy Section, Level 7-400,     100 W. Randolph Street,
                 Chicago, IL 60601
27969725        E-mail/Text: rev.bankruptcy@illinois.gov Jul 02 2019 02:59:30
                 Illinois Department of Revenue,    PO Box 64338,    Chicago, IL 60601
27969726        EDI: IRS.COM Jul 02 2019 06:18:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia, PA 19101-7346
27969727       +EDI: MID8.COM Jul 02 2019 06:18:00      Midland Funding,    2365 Northside Dr Ste 30,
                 San Diego, CA 92108-2709
27969728       +EDI: MID8.COM Jul 02 2019 06:18:00      Midland Funding, LLC,     PO Box 2011,
                 Warren, MI 48090-2011
27969729        EDI: PRA.COM Jul 02 2019 06:18:00      Portfolio Recovery Associates,     PO Box 41067,
                 Norfolk, VA 23541
27969730       +E-mail/Text: bkteam@selenefinance.com Jul 02 2019 02:58:24        Selene Finance,
                 9990 Richond Avenue,   Suite 400 South,    Houston, TX 77042-4546
27969731       +EDI: WTRRNBANK.COM Jul 02 2019 06:18:00      Td Bank Usa/targetcred,     Po Box 673,
                 Minneapolis, MN 55440-0673
                                                                                               TOTAL: 16

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27969720        ##+Elizabeth Altman,   324 Oak Meadow Ct,    Apt B2,   Schaumburg, IL 60193-2276
27969721        ##+First Tennessee Bank,   300 Court Street,    Memphis, TN 38103-2314
                                                                                                                    TOTALS: 0, * 0, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-18395      Doc 10    Filed 07/03/19 Entered 07/03/19 23:30:50            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: carmstead             Page 2 of 2                   Date Rcvd: Jul 01, 2019
                             Form ID: 309A               Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 1, 2019 at the address(es) listed below:
              Michael Fabinski    on behalf of Debtor 1 Scott Poulos fabinski@msflaw.org,
               ecf.msflaw@gmail.com;R40485@notify.bestcase.com
              N. Neville Reid   nreid@foxswibel.com, nreid@ecf.axosfs.com;bkdocket@foxswibel.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
